Exhibit 10.1 SEVERANCE AGREEMENT AND RELEASE This Severance Agreement and Release (the “Agreement”) is entered into by and between Michael A. Lucas (“Executive”) and Powell Industries, Inc. (the “Company”) as follows: 1.Termination of Employment. Executive and the Company acknowledge that Executive has resigned his employment as president, chief executive officer and director of the Company and as an officer and/or director of any of the Company’s subsidiaries or affiliated entities effective as of December 24, 2015 (the “Termination Date”). Except as expressly set forth below, Executive is entitled to no payment, compensation or other benefits from the Company after the Termination Date. 2.Consideration. a.Whether Executive signs this Agreement or not, the Company will pay: (i)all wages and compensation due Executive through the Termination Date; (ii) any accrued but unused vacation, provided that Executive is qualified for such payment under the terms of the Company’s policies; and (iii) reimbursement of properly authorized business expenses upon compliance with the Company’s expense reimbursement policies. Furthermore, notwithstanding anything in the Agreement to the contrary, Executive shall retain all his rights under and in accordance with any tax-quaified retirement plan and the Powell Industries, Inc. Deferred Compensation Plan. b.If Executive (i) signs this Agreement; (ii)does not revoke this Agreement as provided below; and (iii)furnishes to the Company a written or electronic notice that Executive has not exercised Executive’s right to revoke this Agreement dated not less than eight days after the date on which Executive signs this Agreement, the Company agrees to pay to Executive in full satisfaction of any obligations the Company may have under that certain Executive Employment Agreement by and between the Company and Executive effective as of August 20, 2012 (the "Employment Agreement") a separation payment and other benefits (all of which are collectively referred to as the “Severance Payment”) as follows: i.Payment of Executive’s base salary, and all other employment benefits to which Executive would otherwise be entitled through December31, 2015; ii.Cash payments less applicable withholdings, equal to a total of ONE MILLION NINE HUNDRED and FIFTY-FOUR THOUSAND DOLLARS ($1,954,000.00), to be paid in accordance with the following schedule: On or within five (5) Amount business after days after: January 1, 2016$688,958
